Title: From James Madison to Benjamin Rush, 23 October 1809
From: Madison, James
To: Rush, Benjamin


Dear Sir
Washington Ocr. 23. 1809
I duly recd. the two pamphlets which you were so obliging as to inclose me; and had hoped ere this to have had the pleasure of reading them. From a glance at a few pages of the one on the Judiciary subject, I perceive that is very handsomely written at least. The subject of the other I have no doubt is handled in the elegant and philosophical manner so familiar to the pen of the Author. It is a subject which I have never sufficiently examined to justify any opinion on its merits. My superficial reflections on it, have I confess led me to suppose that some indistinctness of terms has mixed itself with the question. A susceptibility of life under circumstances altogether natural, seems not to be essensially different from what might be called a vital principle. On this point I shall doubtless be a better judge after having received the instruction which awaits me, in your developement. Be assured always of my affecte. esteem
James Madison
